Smith, J.,
delivered the opinion of the court.
Appellee, by his bill filed in the court below, sought and obtained a temporary injunction restraining appellant from cutting timber alleged to be the property of appellee, and prayed for an accounting for the value of timber previously cut. By the decree of the court below, appealed from, this injunction was made perpetual, and a master appointed to ascertain and report to the court the amount of damages sustained by appellee by reason of the cutting of his timber. This is an interlocutory and not a final decree, and consequently, if an appeal lies therefrom, it must be taken within the time and in the manner provided by section 35 of the Code of 1906. Wilson v. Pugh, 61 Miss. 449; Barnard v. Gibson, 7 How. 650, 12 L. Ed. 857; Richmond v. Atwood, 52 Fed. 10, 17 L. R. A. 615.

This not having been done, the appeal is dismissed.